DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 28 February 2022.  Claims 1, 9 and 13 have been amended.  Claim 6 has been cancelled.  Claims 4 and 19 were previously cancelled.  Claims 1-3, 5, 7-18 and 20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 28 February 2022, with respect to objected claims 1 and 9 have been fully considered and are persuasive in light of the claim amendments filed on 28 February 2022.  The objections of claims 1 and 9 have been withdrawn. 

Applicant's arguments, see Remarks, pgs. 8-12, filed 28 February 2022, with respect to rejected claims 1-3, 5, 7-18 and 20 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, “The cited portion of Park does not disclose a processor configured to "prompt a user input corresponding to a display type prior to outputting the BMS data as display data," as required in claim 1.”  (see 

The Examiner recognizes the limitation of “prompt a user input corresponding to a display type prior to outputting the BMS data as a display data” was previously presented in claim 6 and has been incorporated into claim 1 per the amendment filed on 28 February 2022.

Further, in light of the 35 U.S.C 103 rejection of claim 6, as being unpatentable over U.S. Patent Publication No. 2015/0120297 A1 (Meruva) in view of U.S. Patent Publication No. 2018/0046164 A1 (Drees) further in view of U.S. Patent Publication No. 2010/0058248 A1 (Park), presented in the Non-Final Office Action mailed on 30 September 2021, the Applicant’s argument appears to be against the reference of Park individually, wherein one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hence, the Applicant’s argument is found unpersuasive.

In regards to the Applicant’s argument, 
Accordingly, for similar reasons as discussed above with respect to claim 1, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 103 and allowance of claim 9. Claims 10-12 depend upon claim 9 and are allowable over Meruva, Ribbich, and Drees for at least the same reasons as claim 9.  (see Remarks, pg. 10, paragraph 3)



	The Examiner refers to the above response, pgs. 2-3, paragraph 4 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, “Claim 5 depends upon claim 1 and is allowable over Meruva, Dress, and Khurana for at least the same reasons as claim 1.”  (see Remarks, pg. 10, paragraph 4)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-3, paragraph 4 of this Office action, and the argument herein as addressed.

In regards to the Applicant’s argument, “Claims 14, 15, 17, and 18 depend upon claim 13 and are allowable over Meruva, Drees, and Morrison for at least the same reasons as claim 1.”  (see Remarks, pg. 11, paragraph 2)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-3, paragraph 4 of this Office action, and the argument herein as addressed.

With respect to the Applicant’s argument, “Claim 16 depends upon claim 13 and is allowable over Meruva, Dress, Morrison, and Luis for at least the same reasons as claim 1.”  (see Remarks, pg. 11, paragraph 3)  The Examiner respectfully disagrees.



In regards to the Applicant’s argument, “Claim 20 depends upon claim 13 and is allowable over Meruva, Dress, Morrison, and Palanisamy for at least the same reasons as claim 1.”  (see Remarks, pg.  11, paragraph 4 – pg. 12, paragraph 1)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-3, paragraph 4 of this Office action, and the argument herein as addressed.

Claims 1 and 13 are objected to for grammatical issues, claims 1-3, 5, 7, 8, 13-18 and 20 stand rejected under 35 U.S.C. 112(a) and claims 1-3, 5, 7-18 and 20 stand rejected under 35 U.S.C. 103(a).

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 recites the grammatical issue “output the BMS data as the display data according to the display type;” in line 15.  The recitation of “according to the display type” appear to be redundant to “display data”.  Suggested claim language: “output the BMS data as the display data”.

Claim 13 recites the grammatical issue “output the BMS data as the display data according to the display type;” in lines 12-13.  The recitation of “according to the display type” appear to be redundant to “display data”.  Suggested claim language: “output the BMS data as the display data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5, 7, 8, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2019/0346169 A1 discloses:
In some embodiments, the BMS processor is configured to prompt a user input corresponding to a display type prior to outputting the web page.  Additionally, in some embodiments, the at least one 

Claim 1 recites:
in response to determining that the user selection is for a visual output:
 prompt a user input corresponding to a display type prior to outputting the BMS data as display data … (lines 12-14)


The only support for the combination of preceding limitations is found in the claims; i.e. the Specification as filed 8 May 2018 does not support prompting a user input corresponding to a display type prior to outputting the BMS data as display data in response to determining that the user selection is for a visual output.  The Specification does support prompting a user input corresponding to a display type prior to outputting the BMS data as display data.  

Claims 2, 3, 5, 7 and 8, dependent from claim 1, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

U.S. Patent Publication No. 2019/0346169 A1 discloses:
In some embodiments, the BMS processor is configured to prompt a user input corresponding to a display type prior to outputting the web page.  Additionally, in some embodiments, the at least one category corresponds to a BMS category selected from a group consisting of energy, equipment, and building.

Claim 13 recites (lines 11-13):

 prompt a user input corresponding to a display type prior to outputting the BMS data as display data … (lines 12-14)

The only support for the combination of preceding limitations is found in the claims; i.e. the Specification as filed 8 May 2018 does not support prompting a user input corresponding to a display type prior to outputting the BMS data as display data in response to determining that the user selection is for a visual output.  The Specification does support prompting a user input corresponding to a display type prior to outputting the BMS data as display data.  

Claims 14-18 and 20, dependent from claim 13, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 13.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0120297 A1 (hereinafter Meruva) in view of U.S. Patent Publication No. 2018/0046164 A1 (hereinafter Drees) in further view of U.S. Patent Publication No. 2010/0058248 A1 (hereinafter Park).

As per claim 1, Meruva substantially teaches the Applicant’s claimed invention.  Meruva teaches a system for monitoring and controlling devices within a building management system (BMS) (pg. 1, par. [0015] and Fig. 1, element 100; i.e. a building management system), the system comprising:
a BMS processor (pgs. 1-2, par. [0016]; i.e. “BMS 100 can be part of a computing device such as, for instance, a laptop computer, a desktop computer, or a mobile device (e.g., a mobile phone, a smart phone, a personal digital assistant, etc.), among other types of computing devices.”) configured to: 
receive, voice data (pg. 3, par. [0037]; i.e. “Speech processing engine 106 can receive a voice command or voice query (e.g., a single voice command or a single voice query) from the user.”); 
determine, from the voice data, a user intent (pgs. 3-4, par. [0038] and [0040]; i.e. [0038] - “Speech processing engine 106 can execute (e.g., recognize, process, and respond to) the voice command or voice query using speech training data 112, domain vocabulary 114, and grammar 130 generated from BIM 122, project configuration data 124, controller configuration data 126, and/or runtime data 128.”. Voice command or voice query reads on ‘a user intent’) and Item(s) reads on ‘entity parameter’); 
determine, based on the user intent (pg. 3, par. [0038]; i.e. “Speech processing engine 106 can execute (e.g., recognize, process, and respond to) the voice command or voice query …”), a user selection of an audio output (pg. 4, par. [0047] and [0048] and Fig. 3; i.e. [0047] - “Method 380 can provide the running status of equipment (e.g., chiller 1) associated with (e.g., managed by) the BMS by voice.”; and [0048] - “At block 382 of method 380, the speech recognizer receives a voice query (e.g., from a user of the BMS) for chiller 1 equipment running status.” That is, the speech processing engine determines the voice query as ‘user selection of an audio output’) or a visual output (pg. 3, par. [0039] and Fig. 2; i.e. [0039] - “At block 262 of method 260, the speech recognizer receives a voice command (e.g., from a user of the BMS) to view a panel in the BMS.” That is, the speech processing engine determines the voice command as ‘user selection of a visual output’); 
retrieve, based on the at least one entity parameter (pgs. 3-4, par. [0040]; i.e. “ … (an item(s) the user would like information about) …”), BMS data corresponding to the user intent (pgs. 3-4, par. [0040]; i.e. “The information associated with the voice command or query that is displayed and/or provided to 
in response to determining that the user selection is for a visual output (pg. 3-4, par. [0040] and [0042]; i.e. [0042] - “When the user issues a command to "show" or "display" a particular controller, speech processing engine 106 can receive the command, recognize the command, and display the respective controller page on display 140.”; and [0040] - “The information associated with the voice command or query that is displayed and/or provided to the user can include, for example, items (e.g., devices, controllers, equipment, locations, etc.) associated with BMS 100 (e.g., of the building managed by BMS 100”) …”):
output the BMS data as display data (pg. 4, par. [0041] and [0042]; i.e. [0041] - “When the user issues a voice command to go to a particular location of the building, such as, for instance, "go to chiller room", speech processing engine 106 can receive the command, recognize the location as the chiller room, translate this location to coordinates (e.g., 3-D coordinates), and switch the view displayed on display 140 to show the chiller room.” and [0042] - “When the user issues a command to "show" or "display" a particular controller, speech processing engine 106 can receive the command, recognize the command, and display the respective controller page on display 140.”); and 


Not explicitly taught are a BMS processor in communication with a user device and at least one operating device within the BMS; 
prompt a user input corresponding to a display type prior to outputting the BMS data as display data;
output the BMS data as the display data according to the display type;
the user device; and 
wherein the BMS processor is configured to selectively send the BMS data to the user device for speaking or display by the user device based on a user identity.

However Drees, in an analogous art of building management systems (pg. 1, par. [0001]), teaches the missing limitations of a BMS processor (pg. 14, par. [0130] and [0131] and Fig. 11, element 1102; i.e. a hybrid controller) in communication with a user device (pg. 11, par. [0103], pg. 14, par. [0127]; pg. 15, par. [0133] and Fig. 6, element 
the user device (pg. 11, par. [0103] and Fig. 6, element 618); and 
wherein the BMS processor (Fig. 11, element 1102) is configured to selectively send BMS data to the user device for speaking or display by the user device based on a user identity (pg. 3, par. [0037], pg. 14, par. [0129] and pg. 16, par. [0144] and [0145]; i.e. [0037] – “the hybrid controller presents information in a format which best suits the user’s individual learning style.”; [0144] – “User identifier 1122 can be configured to identify a particular user or user class interacting with hybrid controller 1102 via the adaptive user interface.”; and [0145] – “… user identifier 1122 can identify the user’s preferred learning style (e.g. visual, auditory, tactile, etc.) by accessing a user profile associated with the user.”) for the purpose of providing information in a user friendly way (pg. 3, par. [0035]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva to include the addition of the limitations of a BMS processor in communication with a user device and at least one operating device within a BMS; the user device; and wherein the BMS processor is configured to selectively send BMS data to the user device for speaking or display by the user device based on a user identity to advantageously present 

The combination of Meruva in view of Drees does not expressly teach prompt a user input corresponding to a display type prior to outputting the BMS data as display data; and 
output the BMS data as the display data according to the display type.

However Park, in an analogous art of building management systems (pg. 1, par. [0002]), teaches the missing limitations of prompt a user input (pg. 4, par. [0037] and Fig. 2D, element 252; i.e. “When the login information for a user is validated (step 252).”) corresponding to a display type (pg. 4, par. [0037]; i.e. “Permissions for the widgets to be displayed (step 256) and for all the resources defined in each widget are also retrieved (step 258).”) prior to outputting BMS data as display data (pg. 4, par. [0036] and [0037]; i.e. [0036] – “Each widget 224-228 may receive data from one or more subsystems of the BMS via the presentation server”[0037] - “A user enters login information to the graphical user interface on the client device and the login information is provided to the presentation server. When the login information for a user is validated (step 252) by the presentation server (e.g., or by a validation resource available to the presentation server), group or user access information for the user is retrieved (step 254). The associated group may include a description of which widgets are to be displayed or otherwise made available for the user (e.g., widgets associated with administrative tasks may not be made available to regular users of GUI 200).”); and 


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva in view of Drees to include the addition of the limitations prompt a user input corresponding to a display type prior to outputting BMS data as display data; and output the BMS data as display data according to the display type to advantageously reduce network bandwidth between a client device and building management system (BMS) resources and processing time of a presentation server (Park: pg. 1, par. [0005]).

As per claim 2, Meruva teaches the BMS processor is configured to output data without a physical input via the user device (pg. 4, par. [0004], [0009]; i.e. [0004] - “For instance, the user may have to issue a large number of commands (e.g., clicks) to previous BMSs (e.g., using the mouse, keyboard, and/or touchpad of the user interface of the BMS) to navigate to the targeted building location and/or obtain the wanted building information, which can make it difficult and/or time consuming for the user to navigate to the targeted building location and/or obtain the wanted building information”; and [0009] - “A voice responsive building management system (e.g., a three-dimensional voice-responsive building management system) in accordance with embodiments of the present disclosure may be easier and/or less time consuming to 

As per claim 3, Meruva teaches the BMS processor is configured to execute a plurality of display navigation steps in response to a single vocal input (pg. 1, par. [0009]; i.e. “For instance, the user may have to issue only a single voice command or a single voice query to a voice-responsive BMS in accordance with embodiments of the present disclosure to navigate to the targeted building location and/or obtain the wanted building information, which can make it easy and/or quick for the user to navigate to the targeted building location and/or obtain the wanted building information.”).

As per claim 7, Meruva teaches the at least one entity parameter includes a BMS category selected from a group consisting of energy, equipment, and building (pg. 3, par. [0032]; i.e. “BIM 122 can be a three-dimensional building information model that includes building information modeling data associated with the building managed by BMS 100. The building information modeling data can include data associated with (e.g., quantities, properties, and/or statuses of) the components (e.g., control components), equipment, devices, networks (e.g., control networks), areas, spaces, and/or properties of the building. For example, the building information modeling data 

As per claim 8, Meruva teaches the BMS processor is further configured to: 
receive the voice data (pg. 3, par. [0037]; i.e. “As shown in FIG. 1, BMS 100 can include speech processing engine 106. Speech processing engine 106 can receive a voice command or voice query (e.g., a single voice command or a single voice query) from the user.”); 
convert the voice data to text data (pg. 3, par. [0037] and 4, par. [0046]; i.e. [0037] - “Speech processing engine 106 can execute (e.g., recognize, process, and respond to) the voice command or voice query using speech training data 112, domain vocabulary 114, and grammar 130 generated from BIM 122, project configuration data 124, controller configuration data 126, and/or runtime data 128.”; and [0046] - “At block 262 of method 260, the speech recognizer receives a voice command (e.g., from a user of the BMS) to view a panel in the BMS. At block 264 of method 260, the speech recognizer recognizes the requested panel name if available in the BMS (e.g., a BIM of the BMS, such as BIM 122 previously described in connection with FIG. 1).”); 
map at least one text element to the user intent (pgs. 3-4, par. [0038] and [0040]; i.e. a voice command or voice query); and 
map at least one text element to the at least one entity parameter pgs. 3-4, par. [0040]; i.e. “… (an item(s) the user would like information about) …”).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meruva in view of U.S. Patent Publication No. 2016/0327921 A1 (hereinafter Ribbich) in further view of Drees and Park.

As per claim 9, Meruva substantially teaches the Applicant’s claimed invention.  Meruva teaches a system for monitoring and controlling devices within a building management system (BMS) (pg. 1, par. [0015] and Fig. 1, element 100; i.e. a building management system), the system comprising:
a BMS processor (pgs. 1-2, par. [0016]; “BMS 100 can be part of a computing device such as, for instance, a laptop computer, a desktop computer, or a mobile device (e.g., a mobile phone, a smart phone, a personal digital assistant, etc.), among other types of computing devices.”) configured to:
receive voice data (pg. 3, par. [0037]; i.e. “Speech processing engine 106 can receive a voice command or voice query (e.g., a single voice command or a single voice query) from the user.”); 
determine a user intent (pgs. 3-4, par. [0038] and [0040]; i.e. [0038] - “Speech processing engine 106 can execute (e.g., recognize, process, and respond to) the voice command or voice query using speech training data 112, domain vocabulary 114, and grammar 130 generated from BIM 122, project configuration data 124, controller configuration data 126, and/or runtime data 128.”. Voice command or voice query reads on ‘a user intent’) and at least one entity parameter associated with the user intent from the voice data (pgs. 3-4, par. [0040]; i.e. “The information associated with the voice command or query that is displayed and/or provided to the user can include, for example, items (e.g., devices, controllers, equipment, locations, etc.) associated with Item(s) reads on ‘entity parameter’); 
determine, based on the user intent (pg. 3, par. [0038]; i.e. “Speech processing engine 106 can execute (e.g., recognize, process, and respond to) the voice command or voice query …”), a user selection of an audio output (pg. 3, [0038], pg. 4, par. [0048] and Fig. 3; i.e. [0038] - “Method 380 can provide the running status of equipment (e.g., chiller 1) associated with (e.g., managed by) the BMS by voice.”; and [0048] - “At block 382 of method 380, the speech recognizer receives a voice query (e.g., from a user of the BMS) for chiller 1 equipment running status.” That is, the speech processing engine determines the voice query as ‘user selection of an audio output’) or a visual output (pg. 3, par. [0039] and Fig. 2; i.e. [0039] - “At block 262 of method 260, the speech recognizer receives a voice command (e.g., from a user of the BMS) to view a panel in the BMS.” That is, the speech processing engine determines the voice command as ‘user selection of a visual output’); and 
provides at least one of an audio output (pg. 4, par. [0048]; i.e. “At block 388 of method 380, the BMS middleware forms the answer to the voice query with the live (e.g., current) running status and supplies the answer to the speech synthesizer. At block 390 of method 380, the speech synthesizer converts the answer text to a voice response that can be provided to the user (e.g., through a speaker of the BMS, such as speaker 138 previously described in connection with FIG. 1).”) or a visual output (pg. 4, par. [0046]; i.e. “At block 268 of method 260, the BMS middleware looks at location to coordinates mapping details, and takes the coordinates (e.g., 3-D coordinates) for the 

Meruva does not expressly teach a BMS processor in communication with a user device and at least one operating device;
the user device;
the BMS processor communicates the at least one operating device parameter to the user device such that the user device; and 
 	update at least one operating device parameter corresponding to the at least one entity parameter upon the determination that the intent includes a control intent; 
communicate the at least one operating device parameter to the user device; and 
wherein the BMS processor selectively communicates the at least one operating device parameter to the user device based on a user identity such that the user device provides at least one of an audio output or a visual output associated with the updated at least one operating parameter based on the determined user selection, wherein the BMS processor prompts a user input corresponding to a display type prior to outputting the at least one operating device parameters as the visual output.

However Ribbich, in an analogous art of a building management system (pg. 1, par. [0002] and pg. 19, par. [0193]), teaches the missing limitations of a BMS processor (pg. 19, par. [0195] and Fig. 24, element 4886; i.e. a BMS controller) in communication with a user device (pg. 19, par. [0195]; i.e. “User control device 4848 may include any of 
the user device (pg. 16, par. [0175] and Fig. 12A-12B, element 100; i.e. “User control device 100 may receive a voice command 3404 from a user 3402 (step 3452). User control device 100 may determine a requested action indicated by the voice command (step 3454).”);
update at least one operating device parameter corresponding to at least one entity parameter upon determination that intent includes a control intent (pg. 16, par. [0175]; i.e. “User control device 100 may receive a voice command 3404 from a user 3402 (step 3452). User control device 100 may determine a requested action indicated by the voice command (step 3454). In some instances, the requested action may require an adjustment to a set point or control signal provided by user control device 100 (e.g., "Set temperature to 72 degrees").”); and 
communicate the at least one operating device parameter to the user device (pg. 16, par. [0175]; i.e. “User control device 100 may generate a control signal 3412 for home/building equipment 3414 based on the voice command (step 3456).”); and 
wherein the BMS processor communicates the at least one operating device parameter to the user device (pg. 19, par. [0195]; i.e. “Interface 4807 may also facilitate communications between BMS controller 4866 (comprising processor 4806) and user control device 4848 (user device).”; and “Interface 4807 may facilitate communications between BMS controller 4866 and external applications (e.g., applications residing on 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva to include the addition of the limitations of a BMS processor in communication with a user device and at least one operating device; the user device; update at least one operating device parameter corresponding to at least one entity parameter upon determination that intent includes a control intent; communicate the at least one operating device parameter to the user device; and wherein the BMS processor communicates the at least one operating device parameter to the user device such that the user device provides at least one of an audio output or a visual output associated with an updated at least one operating parameter based on a determined user selection to advantageously consolidate HVAC and additional non-HVAC home automation features into a single device and home control system, thus simplifying the control of systems and devices within the home (Ribbich: pg. 5, par. [0088]).

wherein the BMS processor selectively communicates the at least one operating device parameter to the user device based on a user identity; and 
wherein the BMS processor prompts a user input corresponding to a display type prior to outputting the at least one operating device parameters as the visual output.

However Drees, in an analogous art of building management systems (pg. 1, par. [0001]), teaches the missing limitation of wherein a BMS processor (Fig. 11, element 1102) selectively communicates at least one operating device parameter to a user device based on a user identity (pg. 3, par. [0037] and pg. 16, par. [0144] and [0145]; i.e. [0037] – “… the hybrid controller presents information in a format which best suits the user’s individual learning style.”; [0144] – “User identifier 1122 can be configured to identify a particular user or user class interacting with hybrid controller 1102 via the adaptive user interface.” and [0145] – “… user identifier 1122 can identify the user’s preferred learning style (e.g. visual, auditory, tactile, etc.) for the purpose of providing information in a user friendly way (pg. 3, par. [0035]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva in view of Ribbich to include the addition of the limitation of a BMS processor selectively communicates at least one operating device parameter to a user device based on a user identity to advantageously present information in a format which best suits a user’s individual learning style (Drees: pg. 3, par. [0037]).



However Park, in an analogous art of building management systems (pg. 1, par. [0002]), teaches the missing limitation of a BMS processor (pg. 2, par. [0023] and Fig. 1, element 102; i.e. a client terminal to monitor, configure, control, or otherwise affect operation of a building management system) prompts a user input (pg. 4, par. [0037] and Fig. 2D, element 252; i.e. “When the login information for a user is validated (step 252).”) corresponding to a display type (pg. 4, par. [0037]; i.e. “Permissions for the widgets to be displayed (step 256) and for all the resources defined in each widget are also retrieved (step 258).”) outputting at least one operating device parameters as a visual output (pg. 4, par. [0036] and [0037]; i.e. [0036] – “Each widget 224-228 may receive data from one or more subsystems of the BMS via the presentation server”; and [0037] - “A user enters login information to the graphical user interface on the client device and the login information is provided to the presentation server. When the login information for a user is validated (step 252) by the presentation server (e.g., or by a validation resource available to the presentation server), group or user access information for the user is retrieved (step 254). The associated group may include a description of which widgets are to be displayed or otherwise made available for the user (e.g., widgets associated with administrative tasks may not be made available to regular users of GUI 200).”) for the purpose of loading and rendering a customized display (pg. 4, par. [0037]).


As per claim 10, Meruva does not expressly teach updating the at least one operating device parameter changes a device operation.

However Ribbich, in an analogous art of a building management system (pg. 1, par. [0002] and pg. 19, par. [0193]), teaches the missing limitation of updating the at least one operating device parameter changes a device operation (pg. 16, par.  [0175]; i.e. “User control device 100 may receive a voice command 3404 from a user 3402 (step 3452). User control device 100 may determine a requested action indicated by the voice command (step 3454). In some instances, the requested action may require an adjustment to a set point or control signal provided by user control device 100 (e.g., "Set temperature to 72 degrees"). User control device 100 may generate a control signal 3412 for home/building equipment 3414 based on the voice command (step 3456).”) for the purpose of generating a control signal for home/building equipment (pg. 16, par. [0175]). 



As per claim 11, Meruva teaches the BMS processor is further configured to: 
determine and output display data (pg. 4, par. [0041] and [0042]; i.e. [0041] - “When the user issues a voice command to go to a particular location of the building, such as, for instance, "go to chiller room", speech processing engine 106 can receive the command, recognize the location as the chiller room, translate this location to coordinates (e.g., 3-D coordinates), and switch the view displayed on display 140 to show the chiller room; …”; and [0042] - “When the user issues a command to "show" or "display" a particular controller, speech processing engine 106 can receive the command, recognize the command, and display the respective controller page on display 140”) corresponding to the at least one entity parameter in response to determining the user selection is of the visual output (pgs. 3-4, par. [0040] and [0042]; i.e. [0042] - “When the user issues a command to "show" or "display" a particular controller, speech processing engine 106 can receive the command, recognize the command, and display the respective controller page on display 140.”; and [0040] - “The information associated with the voice command or query that is displayed and/or 
retrieve and output audio data (pg. 4, par. [0048]; i.e. “At block 390 of method 380, the speech synthesizer converts the answer text to a voice response that can be provided to the user (e.g., through a speaker of the BMS, such as speaker 138 previously described in connection with FIG. 1).”) corresponding to the at least one entity parameter in response to determining the user selection is of the audio output (pg. 4, par. [0048] and Fig. 3; i.e. [0048] - “At block 386 of method 380, BMS middleware (e.g., BMS middleware 139 previously described in connection with FIG. 1) queries and receives chiller 1 running status from BMS runtime data (e.g., runtime data 128 previously described in connection with FIG. 1). At block 388 of method 380, the BMS middleware forms the answer to the voice query with the live (e.g., current) running status and supplies the answer to the speech synthesizer.”).

As per claim 12, Meruva does not expressly teach the BMS processor is configured to update the at least one operating device parameter using a single vocal input.

However Ribbich, in an analogous art of a building management system (pg. 1, par. [0002] and pg. 19, par. [0193]), teaches the missing limitation of the BMS processor is configured to update the at least one operating device parameter using a single vocal input (pg. 16, par. [0175]; i.e. “User control device 100 may receive a voice command 3404 from a user 3402 (step 3452). User control device 100 may determine a requested 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify of Meruva to include the addition of the limitation of the BMS processor is configured to update the at least one operating device parameter using a single vocal input to advantageously consolidate HVAC and additional non-HVAC home automation features into a single device and home control system, thus simplifying the control of systems and devices within the home (Ribbich: pg. 5, par. [0088]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meruva in view of Drees further in view of Park and U.S. Patent Publication No. 2016/0179069 A1 (hereinafter Khurana).

As per claim 5, the combination of Meruva in view of Drees in further view of Park does not expressly teach retrieving BMS operating data comprises: 
requesting operating data from a BMS application program interface (API) server; and 
retrieving operating data from a BMS database via the BMS API server.

requesting operating data from a BMS application program interface (API) server (pg. 2, par. [0021]; i.e. “The BMS API 106 can provide (e.g., for display and/or presenting) to the user of the device 102. For instance, in some embodiments, the BMS API 106 can provide graphical user interface (GUI) information that can include information to be displayed (e.g., on a screen) provided to and/or received from the user of the device 102.”); and 
retrieving operating data from a BMS database via the BMS API server (pg. 2, par. [0021]; i.e. “A user of the device 102 can interact with a server (e.g., a BMS Front End Server) 110 through the BMS API 106.”) for the purpose of displaying information (pg. 2, par. [0021]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva in view of Drees in further view of Park to include the addition of the limitations of retrieving BMS operating data comprises: requesting operating data from a BMS application program interface (API) server; and retrieving operating data from a BMS database via the BMS API server to advantageously decrease an amount of time and/or computing resources needed to be authenticated for each user to access a BMS system (Khurana: pg. 1, par. [0009]).

Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meruva in view of Drees in further view of Park and U.S. Patent Publication No. 2014/0365896 A1 (hereinafter Morrison).

With respect to claim 13, Meruva substantially teaches the Applicant’s claimed invention.  Meruva teaches the limitations a method for monitoring and controlling devices within a building management system (BMS) (pg. 1, par. [0015] and Fig. 1, element 100; i.e. a building management system), the method comprising: 
receiving voice data (pg. 3, par. [0037]; i.e. “Speech processing engine 106 can receive a voice command or voice query (e.g., a single voice command or a single voice query) from the user”); 
converting the voice data to a user intent (pgs. 3-4, par. [0038] and [0040]; [0038] - “Speech processing engine 106 can execute (e.g., recognize, process, and respond to) the voice command or voice query using speech training data 112, domain vocabulary 114, and grammar 130 generated from BIM 122, project configuration data 124, controller configuration data 126, and/or runtime data 128”. Voice command or voice query reads on ‘a user intent’) and at least one entity parameter (pgs. 3-4, par. [0040]; i.e. “The information associated with the voice command or query that is displayed and/or provided to the user can include, for example, items (e.g., devices, controllers, equipment, locations, etc.) associated with BMS 100 (e.g., of the building managed by BMS 100), and/or data associated with (e.g., quantities, properties, and/or statuses of) those items.” Item(s) reads on ‘entity parameter’) using a speech conversion system (pg. 3, par. [0038]; i.e. “Speech processing engine 106 can execute (e.g., recognize, process, and respond to) the voice command or voice query using 
determining, based on the user intent (pg. 3, par. [0038]; “Speech processing engine 106 can execute (e.g., recognize, process, and respond to) the voice command or voice query”), a user selection of an audio output (pg. 3, [0038], pg. 4, par. [0048] and Fig. 3; i.e. [0038] - “Method 380 can provide the running status of equipment (e.g., chiller 1) associated with (e.g., managed by) the BMS by voice.”; and [0048] - “At block 382 of method 380, the speech recognizer receives a voice query (e.g., from a user of the BMS) for chiller 1 equipment running status.” That is, the speech processing engine determines the voice query as ‘user selection of an audio output’) of a visual output (pg. 3, par. [0046] and Fig. 2; i.e. [0046] - “At block 262 of method 260, the speech recognizer receives a voice command (e.g., from a user of the BMS) to view a panel in the BMS.” That is, the speech processing engine determines the voice command as ‘user selection of a visual output’); 
retrieving, based on the at least one entity parameter (pgs. 3-4, par. [0040]; i.e. “an item(s) the user would like information about”), BMS data corresponding to the user intent (pgs. 3-4, par. [0040]; i.e. “The information associated with the voice command or query that is displayed and/or provided to the user can include, for example, items (e.g., devices, controllers, equipment, locations, etc.) associated with BMS 100 (e.g., of the building managed by BMS 100), and/or data associated with (e.g., quantities, properties, and/or statuses of) those items.”); 

in response to a determination determining that the user selection is for an audio output (pg. 4, par. [0048]; i.e. “At block 382 of method 380, the speech recognizer receives a voice query (e.g., from a user of the BMS) for chiller 1 equipment running status.”), output the BMS data as audio data (pg. 4, par. [0048]; i.e. “At block 388 of method 380, the BMS middleware forms the answer to the voice query with the live (e.g., current) running status and supplies the answer to the speech synthesizer. At block 390 of method 380, the speech synthesizer converts the answer text to a voice 

Not explicitly taught are a user device; 
determining a building identity using the building management system; 
prompt a user input corresponding to a display type prior to outputting the BMS data as display data;
output the BMS data as the display data according to the display type; and 
wherein the BMS data is output selectively based on a user identity. 

However Drees, in an analogous art of building management systems (pg. 1, par. [0001]), teaches the missing limitations of a user device (pg. 11, par. [0103] and Fig. 6, element 618); and 
BMS data is output selectively based on a user identity (pg. 3, par. [0037], pg. 14, par. [0129] and pg. 16, par. [0144] and [0145]; i.e. [0037] – “the hybrid controller presents information in a format which best suits the user’s individual learning style.”; [0144] – “User identifier 1122 can be configured to identify a particular user or user class interacting with hybrid controller 1102 via the adaptive user interface.” and [0145] – “user identifier 1122 can identify the user’s preferred learning style (e.g. visual, auditory, tactile, etc.) by accessing a user profile associated with the user.”) for the purpose of providing information in a user friendly way (pg. 3, par. [0035]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva to include the addition of the limitations of a user device; and BMS data is output selectively based on 

The combination of Meruva in view of Drees does not expressly teach determining a building identity using the building management system; 
prompt a user input corresponding to a display type prior to outputting the BMS data as display data;
output the BMS data as the display data according to the display type.

However Park, in an analogous art of building management systems (pg. 1, par. [0002]), teaches the missing limitations of prompt a user input (pg. 4, par. [0037] and Fig. 2D, element 252; i.e. “When the login information for a user is validated (step 252).”) corresponding to a display type (pg. 4, par. [0037]; i.e. “Permissions for the widgets to be displayed (step 256) and for all the resources defined in each widget are also retrieved (step 258).”) prior to outputting BMS data as display data (pg. 4, par. [0036] and [0037]; i.e. [0036] – “Each widget 224-228 may receive data from one or more subsystems of the BMS via the presentation server”[0037] - “A user enters login information to the graphical user interface on the client device and the login information is provided to the presentation server. When the login information for a user is validated (step 252) by the presentation server (e.g., or by a validation resource available to the presentation server), group or user access information for the user is retrieved (step 254). The associated group may include a description of which widgets are to be displayed or otherwise made available for the user (e.g., widgets associated with administrative tasks may not be made available to regular users of GUI 200).”); and 


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva in view of Drees to include the addition of the limitations prompt a user input corresponding to a display type prior to outputting BMS data as display data; and output the BMS data as display data according to the display type to advantageously reduce network bandwidth between a client device and building management system (BMS) resources and processing time of a presentation server (Park: pg. 1, par. [0005]).

The combination of Meruva in view of Drees in further view of Park does not expressly teach determining a building identity using the building management system.

However Morrison, in analogous art of displaying facility information (pg. 1, par. [0002]), teaches the missing limitation of determining a building identity using a building management system (pg. 8, par. [0151]; i.e. “The voice-command processing module is responsive to a command indicative of name data for a given one of the building resources for performing a command in respect of that building resource.”) for the purpose of displaying data (pg. 8, par. [0151).



As per claim 14, Meruva teaches wherein outputting the display data comprises a plurality of navigation steps (pg. 9, par. [0009]; i.e. “For instance, the user may have to issue only a single voice command or a single voice query to a voice-responsive BMS in accordance with embodiments of the present disclosure to navigate to the targeted building location and/or obtain the wanted building information, which can make it easy and/or quick for the user to navigate to the targeted building location and/or obtain the wanted building information.”).

As per claim 15, Meruva teaches wherein converting the voice data further comprises: 
receiving the voice data (pg. 3, par. [0037]; i.e. “As shown in FIG. 1, BMS 100 can include speech processing engine 106. Speech processing engine 106 can receive a voice command or voice query (e.g., a single voice command or a single voice query) from the user.”); 
converting the voice data to text data (pg. 3, par. [0037] and pg. 4, par. [0046]; [0037] - “Speech processing engine 106 can execute (e.g., recognize, process, and 
mapping at least one text element to the user intent (pgs. 3-4, par. [0038] and [0040]; i.e. voice command or voice query); and  
mapping at least one text element to the at least one entity parameter (pgs. 3-4, par. [0040]; i.e. “(an item(s) the user would like information about) …”).

As per claim 17, Meruva teaches the at least one entity parameter includes a BMS category selected from a group consisting of energy, equipment, and building (pg. 3, par. [0032]; i.e. “BIM 122 can be a three-dimensional building information model that includes building information modeling data associated with the building managed by BMS 100. The building information modeling data can include data associated with (e.g., quantities, properties, and/or statuses of) the components (e.g., control components), equipment, devices, networks (e.g., control networks), areas, spaces, and/or properties of the building. For example, the building information modeling data can include architectural, mechanical, electrical, plumbing, sanitary, fire, geometrical, and/or spatial (e.g., spatial relationship) information associated with the building.”).  

As per claim 18, Meruva teaches determining at least one subcategory (pgs. 3-4, par. [0040]; “... data associated with (e.g., quantities, properties, and/or statuses of) those items.”) corresponding to the BMS category (pgs. 3-4, par. [0040]; i.e. “For instance, the voice command or query from the user can include a particular item or item(s) associated with BMS 100 (e.g., an item(s) the user would like information about), and speech processing engine 106 can display the item(s) (e.g., within the floor plan of the building) …”).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meruva in view of Drees in further view of Park, Morrison and Non-Patent Literature Publication “MICROSOFT AZURE, about Language Understanding" (hereinafter Luis).

As per claim 16, the combination of Meruva in view of Drees in further view of Park and Morrison does not expressly teach converting the at least one intent parameter and the at least one entity parameter to a JavaScript Object Notation (JSON) format.  

However LUIS, in analogous art of retrieving information from a user input (pg. 6, “About Language Understanding (LUIS)’s abstract and section “What is a LUIS app?”) teaches converting the at least one intent parameter and the at least one entity parameter to a JavaScript Object Notation (JSON) format (pg. 27, section "What LUIS does" wherein, When the intent and entities of the utterance are identified, extracted, and returned in JSON from the endpoint, LUIS is done. The calling application or chat bot takes that JSON response and fulfills the request -- in whatever way the app or chat 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Meruva in view of Drees in further view of Park and Morrison to include the addition of the limitation of converting the at least one intent parameter and the at least one entity parameter to a JavaScript Object Notation (JSON) format to advantageously obtain data using a natural language of a user (Luis: pg. 8, section “About Language Understanding (LUIS)”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meruva in view of Drees in further view of Park, Morrison and U.S. Patent Publication No. 2016/0078864 A1 (hereinafter Palanisamy).

With respect to claim 20, the combination of Meruva in view of Drees in further view of Park does not expressly teach determining if the voice data corresponds to the building identity; and 
in response to a determination that the voice data does not correspond to the building identity, prompting additional input via the user device, the additional input corresponding to the building identity.

However Morrison, in analogous art of displaying facility information (pg. 1, par. [0002]), teaches the missing limitation of determining the building identity comprises: 


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva in view of Drees in further view of Park to include the addition of the limitation of determining if the voice data corresponds to the building identity to access information and content related to multiple buildings and uniquely identify a resource per a correct response to a voice command (Morrison: pg. 8, par. [0152]).

The combination of Meruva in view of Drees in further view of Park and Morrison does not expressly teach of in response to a determination that the voice data does not correspond to the building identity, prompting additional input via the user device, the additional input corresponding to the building identity.

However Palanisamy, in the analogous art of voice control (pg. 1, par. [0008]), teaches the missing limitation of in response to a determination that the voice data does not correspond to the building identity (pg. 5, par. [0072] and Fig. 2, element 238; i.e. [0072] - “In various embodiments, a determination can be made whether the identified stored voice commands have and/or are associated with a plurality of sub-commands, 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Meruva in view of Drees in further view of Park and Morrison to include the addition of the limitation of in response to a determination that the voice data does not correspond to the building identity, prompting additional input via the user device, the additional input corresponding to the building identity to stream voice commands directly to a speech recognition engine and performing a keyword search for an un-stored voice command to reduce user frustration as the user that may not remember a particular stored voice command can identify the stored voice command without using a manual (Palanisamy: pg. 1, par. [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent Publication No. 2018/0341234 A1 discloses a building management system includes a user device configured to display a user interface for monitoring and controlling building systems, building equipment, and one or more spaces.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117